 1 DAVID L. ANDERSON (CABN 149604)                                          ES DISTRICT
                                                                           T            C
 2
   United States Attorney                                                TA




                                                                                                O
                                                                     S




                                                                                                 U
                                                                    ED
   HALLIE HOFFMAN (CABN 210020)




                                                                                                  RT
 3 Chief, Criminal Division




                                                                UNIT
                                                                                     ED
 4 MARISSA HARRIS (DCBN 997421)                                  A             PPROV




                                                                                                      R NIA
   Assistant United States Attorney
 5
                                                                                       vila
                                                                             rd J. D a




                                                                NO
          150 Almaden Boulevard, Suite 900
                                                                     E d w a




                                                                                                     FO
 6        San Jose, California 95113                           Judge




                                                                  RT
          Telephone: (408) 535-5061




                                                                                                     LI
 7        FAX: (408) 535-5066                               E R 6/14/2019




                                                                    H




                                                                                                 A
          marissa.harris@usdoj.gov                             N                          C
                                                                                       F
 8                                                                D IS T IC T O
   Attorneys for United States of America                                R
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                       )   CASE NO. CR-11-00709 EJD
                                                     )
14           Plaintiff,                              )   JOINT STIPULATION AND MOTION TO
                                                     )   DISMISS CHARGES THREE AND FOUR OF THE
15      v.                                           )   AMENDED FORM 12 PETITION
                                                     )
16   JOSHUA MOORE,                                   )
                                                     )
17                                                   )
             Defendant.                              )
18                                                   )
19           On March 18, 2019, the defendant, Joshua Moore, admitted Charges One and Two of the Form
20 12 Petition filed in this matter on November 2, 2018. The Form 12 Petition was subsequently amended

21 on April 2, 2019 to add Charges Three and Four, alleging that Moore failed to participate in substance

22 abuse treatment, continued to test positive for methamphetamine use, and failed to remain at a

23 residential treatment facility as instructed by his probation officer. On June 3, 2019, Moore’s

24 supervision was revoked and he was sentenced by the Honorable Edward Davila to serve seven months

25 in BOP custody for his admitted violations in Charges One and Two, with no supervision to follow.

26 Charges Three and Four were not resolved at that hearing.

27           The parties and Moore’s supervising U.S. Probation Officer, Janie Zhuang, have met and
28 conferred about the best course of action regarding the two remaining charges. The parties hereby
     STIPULATION AND MOTION TO DISMISS
     CR-11-00709 EJD                                1
 1 stipulate, and the government moves, to dismiss Charges Three and Four of the April 2, 2019 Amended

 2 Petition in the interests of justice.

 3                                                   Respectfully submitted,

 4                                                   DAVID L. ANDERSON
                                                     United States Attorney
 5

 6 Date: June 11, 2019                                      /s/
                                                     MARISSA HARRIS
 7                                                   Assistant United States Attorney
 8
 9 Date: June 11, 2019                                      /s/
                                                     THOMAS J. FERRITO
10                                                   Attorney for Joshua Moore
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     STIPULATION AND MOTION TO DISMISS
     CR-11-00709 EJD                             2
